AFFIRMED; Opinion Filed April 3, 2015.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00023-CR

                             ABEY BELETTE GIRMA, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-59177-T

                                          OPINION
                         Before Justices Bridges, Lang-Miers, and Myers
                                    Opinion by Justice Myers
       A jury convicted appellant Abey Belette Girma of capital murder for shooting and killing

both Lemma Yayehyirad and Desta Yenenesh during the same criminal transaction. See TEX.

PENAL CODE ANN. § 19.03(a)(7)(A). Appellant was sentenced to life in prison without parole.

He argues that the evidence does not prove he had the specific intent to kill each of the victims.

We affirm.

                           BACKGROUND AND PROCEDURAL HISTORY

       Shortly after midnight on August 15, 2012, Lemma Yayehyirad (Yared) and his wife,

Desta Yenenesh (Salome), were shot to death in the doorway of the residence they shared at the

5700 block of Marquita Avenue, in Dallas, Texas. Each victim had three gunshot wounds:

Yared was shot in the head, the left side of the chest, and the left side of his face; Salome was

shot on the left side of her face, her left breast, and had gunshot wounds to her right index finger
and thumb. According to the medical examiner, Dr. Chester Gwin, the shooter could have been

standing up to two or three feet away.

       Asmaru Mebrate, Yared’s mother, lived with Yared and Salome. On the night of the

offense, she was awakened by three gunshots, followed by the sound of a woman screaming,

followed by three more gunshots. She opened the blinds and saw a man walking towards a black

SUV. When she went outside and found Yared and Salome lying on the ground, bleeding, she

screamed, went back into the house, and called 911.

       Detective Steve Hough with the Dallas Police Department collected evidence at the crime

scene. When he first arrived, it was dark and “pouring down rain.” A crowd of people was

gathered at the end of the street. He walked up to the residence and saw Yared and Salome lying

in the doorway, and near their bodies he found a couple of fired cartridge casings. The detective

took photographs of the crime scene and collected the cartridge casings. No firearms or other

weapons were found at the crime scene.

       Lupaka Patrick Djungu-Sungu and appellant worked together at Casey Limousine

International and had an assignment working for Deloitte Company. They would chauffeur

Deloitte clients from the Dallas–Fort Worth Airport to Deloitte University, the company’s off-

site training facility in Southlake. They spent time together after work and by the time of the

shooting had known each other for two or three months. The day before the shooting, August

14, 2012, appellant and Djungu-Sungu returned to Dallas after having spent the night at the

Winstar Casino with another individual from work. They had lunch with appellant’s girlfriend at

the hospital, and then appellant left for a medical appointment. Later that day, appellant and

Djungu-Sungu had dinner at appellant’s house. At some point after midnight––Djungu-Sungu

was not sure about the time––appellant called him and asked if they could meet; appellant

sounded desperate.    He was crying and spoke as though “something happened to him.”

                                              –2–
Appellant started apologizing. Djungu-Sungu told appellant that he could not meet with him

because he had to be at work in a couple of hours, but he told appellant they could meet at work

at 3:00 a.m. Djungu-Sungu, however, overslept and was late to work; he did not start his shift

until around 3:15 or 3:30. He completed a driving assignment and returned to the airport after

5:00 a.m., by which point appellant was calling Djungu-Sungu and asking him where he was.

He told appellant that he was at the airport on his way to the staging area. When appellant

arrived at the staging area, Djungu-Sungu noticed he was driving a personal vehicle, a black

SUV––a Ford Escape. Appellant was not wearing his uniform, which was unusual given that

drivers wore uniforms and never drove their personal vehicles to the airport.

       Appellant got in the back seat of the van Djungu-Sungu was driving, pulled out a gun,

and told Djungu-Sungu that he was under his control and that if he did what appellant told him to

do, nothing would happen to him. Appellant ordered Djungu-Sungu to buckle his seat belt and

record what appellant was going to tell him. After Djungu-Sungu activated the voice recorder on

his phone, appellant told him he had shot two people and that he was not sure whether they were

dead. He also told Djungu-Sungu that he was going to kill certain people at his work––the other

drivers and some of the dispatchers––and his boss because they were racist. Djungu-Sungu

asked appellant not to do it; appellant said he was going to proceed. Appellant then turned on a

television in the van to determine whether the two people he shot were actually dead. He saw a

news report about two people who were “fatally wounded,” but appellant did not understand that

this meant the two people were dead. He told Djungu-Sungu there were two scenarios. If the

two people were dead, he was going to go to work and “shoot everybody,” and then “go on to

other things.” Djungu-Sungu recalled that appellant talked about doing “all kinds of stuff,” such

as hijacking a plane. If, however, the two people appellant shot were not dead, he would go back

and shoot them. Appellant added that he had had a relationship with one of the people he shot,

                                               –3–
and also killed her husband; he regretted that he did not use his silencer. Appellant spoke about

how he befriended the woman and they were in love, but he was talking incoherently, jumping

from one subject to another, and was not making much sense. He was very emotional and

showed Djungu-Sungu videos of a woman and her young child, as well as text messages or e-

mails they had exchanged.

          Appellant wanted Djungu-Sungu to drive him to Deloitte University because he was still

intent on shooting his co-workers. But appellant eventually changed his mind when Djungu-

Sungu told him there are “tons” of surveillance cameras at the facility, so they drove back to the

company’s airport staging area. They eventually ended up at the company’s main office, where

they saw their boss there working on a vehicle. With appellant standing behind Djungu-Sungu

holding the gun, appellant told their boss that Djungu-Sungu “was going to take some time off.”

Their boss agreed, after which appellant asked for some time off. He did not agree to that, and

told appellant he was supposed to work that afternoon. Djungu-Sungu testified that the workers

in the office could see he “was distraught because I was sweating and all that stuff.” Djungu-

Sungu and appellant ultimately left the office.                             Appellant told Djungu-Sungu to go to his

personal vehicle, a blue Nissan, and that they were leaving town. 1

          Appellant did not tell Djungu-Sungu where they were going at first; he drove the car with

one hand and kept the gun in his pocket. After thirty minutes or so, he said they were going to

Denver, Colorado because appellant knew relatives and an ex-girlfriend who lived there. They

stopped only for gas, which they paid for using Djungu-Sungu’s ATM card. The first few times

they stopped, appellant would not allow Djungu-Sungu, who is diabetic, to use the restroom, so

when he had to urinate he was forced to do so along the side of the road. They switched drivers

   1
       Appellant did not want to take the company vehicle because it had a GPS tracking device.




                                                                    –4–
and appellant eventually allowed Djungu-Sungu to use the bathroom, but followed him closely

and waited for him in front of the door. He told Djungu-Sungu that if he made a “wrong move”

he would kill him. At one point appellant received a telephone call from his girlfriend, and they

spoke in a language Djungu-Sungu did not understand.

       By the time they reached Goodland, Kansas, they had been driving for almost eighteen or

twenty hours. They had to purchase gas and appellant, who was driving, learned from someone

at a McDonald’s drive-thru that the Wal-Mart across the street had an ATM machine. Appellant

told Djungu-Sungu that he wanted to use the ATM to empty Djungu-Sungu’s bank account, and

he also “wanted to buy some things to disguise himself.” Shortly before they entered the Wal-

Mart, however, appellant, who was walking next to Djungu-Sungu, stopped in front of the

entrance, thinking “they might have metal detectors.” Suspecting this could be his last chance to

escape, Djungu-Sungu told appellant the store had metal detectors. Appellant decided to leave

the gun in the car, placing it between the driver’s and passenger’s seat. Inside the store, while

appellant was looking at clothing, Djungu-Sungu noticed he was holding the car keys in his

hand. Djungu-Sungu reached over and tried to grab the keys, but slipped and fell. Appellant

reached down to get the keys and Djungu-Sungu ran in the other direction, screaming and yelling

that appellant was a killer and that they should call the police. No one responded to Djungu-

Sungu at first, but he eventually got the attention of store manager who took him to an office and

called the police. That was the last time Djungu-Sungu saw appellant.

       Asmale Teshome, a mother of three, lived in Aurora, Colorado, which is in the Denver

area. She testified that on August 16, 2012, she went to her Ethiopian Church to drop off her

babysitter and four-year-old child for religious services, but did not stay because she had to take

her other children to school. Appellant came up to her in the church’s parking lot and started a

conversation, asking Teshome her name, whether she lived in Denver, where she worked, and

                                               –5–
her phone number. Teshome told appellant she was married, thinking that would cause him to

leave her alone, but appellant “didn’t take ‘no’ for an answer.” He continued talking to Teshome

and her children, and at one point he went to the back of the car and looked at her license plate.

He also asked Teshome if she loved her children and where she was going. She drove away.

       The following day, August 17, Teshome went to her church at around noon to attend

religious services. She dropped off the babysitter in front of the church, and when she went to

park her car she saw appellant get out of a blue Nissan and walk quickly towards her. He was

wearing the same clothes he had worn the previous day. Teshome ran towards the church and

went inside, but appellant followed her into the church. She noticed he was watching her. After

the service, bread and water was served. Appellant shook hands with Teshome and her children

and greeted them as if he knew them, after which he grabbed “a bunch of water and a bunch of

bread” and took it with him. Out in the parking lot, as Teshome drove away, appellant waived at

her and smiled.

       When she got home from church, Teshome spoke to a friend on the telephone and learned

that a man who used to live in Colorado had killed two people in Dallas, and that he was now

back in Colorado. She also read about the Dallas shooting on a Facebook page that the Ethiopian

community used to post news and other information. Teshome and her children recognized the

photograph of the man on the Facebook posting as the same man that approached them at their

church. Then they heard a knock on the door. Teshome looked out an upstairs window and saw

a man; it was appellant. Teshome started screaming. Her friend, who was still on the phone,

told her to call the police. Appellant eventually told Teshome that his name was Abey Girma.

She had never met him prior to the day before, and believed appellant must have followed her

home from church, since she lived only ten minutes away.

       Officer Darrell Huntsman of the Aurora Police Department testified that on August 17,

                                               –6–
2012, he was dispatched to Teshome’s residence to investigate a suspicious incident. When he

arrived, Teshome was crying and very upset. She told the officer that she met a man named

Abey at her church, and that this man told her he killed two people in Dallas. 2 She also

described the car appellant was driving, which was a blue Nissan Versa with a Pennsylvania

license plate.         Officer Huntsman spoke to Detective Michael Yeric with the Dallas Police

Department and confirmed that a person by the name of Abey Girma was involved in an alleged

homicide that occurred in Dallas. Officer Huntsman issued a be-on-the-lookout (BOLO) alert

for appellant and the vehicle he was seen driving. Shortly thereafter, law enforcement officers

stopped and arrested appellant as he was driving in the vicinity of the Ethiopian Orthodox

Church. After appellant was taken into custody, Officer Huntsman notified Detective Yeric.

Officer Huntsman also learned that Dallas police were looking for a nine millimeter handgun.

          During their inventory search of the vehicle, Aurora officers found a nine millimeter

Taurus pistol in the glove box, a handgun case under the driver’s side seat, and a brown satchel

containing a laptop. Aurora police crime scene investigator Amanda Kelsey testified that they

also found a box of ammunition and an extra magazine in the vehicle. Detective Hough testified

that when Dallas police searched appellant’s apartment, they found an instruction manual for a

Taurus series nine millimeter handgun. Heather Thomas, a firearms and toolmark examiner with

the Southwestern Institute of Forensic Sciences, examined the casings and bullets found at the

crime scene and concluded they were fired by the gun found in the vehicle appellant was driving.

          Detective Yeric, the lead detective in the investigation, testified that at around 10:00 p.m.

on August 15, 2012, he received a telephone call from a detective in Goodland, Kansas,

regarding Djungu-Sungu’s report that he had been kidnapped by a man who killed two people in


     2
       Teshome testified that she learned appellant had killed two people from her friend and from information on the Ethiopian community’s
website.



                                                                  –7–
Dallas. The following day, he drove to Goodland and interviewed Djungu-Sungu. Based on

information Djungu-Sungu provided, Detective Yeric contacted detectives in Dallas to obtain a

warrant for appellant’s arrest and a search warrant for the apartment of appellant’s girlfriend. On

August 18, not long after he returned to Dallas, Detective Yeric received a telephone call

notifying him that appellant had been arrested in Aurora, Colorado. The next day, he flew to

Aurora and interviewed appellant.

           During that interview, which was recorded, 3 appellant admitted shooting Yared and

Salome. He told the detective that he knew Salome in Ethiopia before she was married, and that

he learned she was in Dallas when, two years earlier, he saw her at the Ethiopian restaurant

owned by Salome and her husband. At that point, he had not seen her for ten or eleven years.

Salome and appellant rekindled their relationship, but appellant said that, at first, he did not

know she was married. Appellant suspected Yared may have known about the relationship, but

he could not be sure. He thought Yared may have been responsible for an incident at the

restaurant where someone threw a whiskey glass at appellant that cut his ear, forcing him to go to

the hospital for stiches. Appellant wanted to end the relationship. Salome, however, insisted on

continuing the relationship.

           One day, after meeting Salome at a Wal-Mart, he got home and discovered she had left

some of her personal belongings in his car. Appellant went back to the restaurant to return

Salome’s possessions and confess his love for her. He also wanted to talk to Yared. But since

there were other people at the restaurant, he decided to wait until it closed and followed them

home. Appellant watched Yared and Salome get out of their car and walk up to their front door.

When he called Salome’s name, she stopped. Yared and appellant talked for about ten minutes,

with Yared and Salome standing on the porch and appellant in the yard. The conversation grew

   3
       A video recording and transcript of the interview were admitted at trial.



                                                                       –8–
more heated; Yared insulted appellant. When he started moving around, appellant pulled out his

gun and told him, “Don’t move.” Salome jumped in the middle and was trying to pull something

out from her purse.    Yared was doing something behind her that appellant could not see.

Appellant started shooting. He thought that he shot Yared first, but it was too dark to see where

he shot him. Appellant told Detective Yeric that he did not want to shoot anyone, but that he

was “ready for anything.”

                                          DISCUSSION

       Appellant’s sole issue challenges the sufficiency of the evidence to prove he had the

specific intent to kill Salome. We review appellant’s sufficiency challenge by considering all the

evidence in the light most favorable to the verdict; based on that evidence and any reasonable

inferences, we must determine whether a rational fact finder could have found the essential

elements of the offense beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319

(1979); Thornton v. State, 425 S.W.3d 289, 303 (Tex. Crim. App. 2014). Under this standard,

the fact finder has full responsibility for resolving conflicts in the testimony, weighing the

evidence, and drawing reasonable inferences from basic facts to ultimate facts. Jackson, 443
U.S. at 319. We presume the fact finder resolved any conflicts in the evidence in favor of the

verdict and defer to that determination. See id. at 326. We do not reassess witness credibility.

Thornton, 425 S.W.3d at 303.

       Appellant was indicted for capital murder. A person commits murder if he intentionally

or knowingly causes the death of an individual. TEX. PENAL CODE ANN. § 19.02(b)(1). A person

commits capital murder if the person commits murder as defined by section 19.02(b)(1) and

murders more than one person during the same criminal transaction. Id. § 19.03(a)(7)(A). In

order to prove capital murder under section 19.03(a)(7)(A), the State must establish a discrete,

specific intent to kill as to each death. See Ex parte Norris, 390 S.W.3d 338, 340 (Tex. Crim.

                                               –9–
App. 2012). The jury may infer the intent to kill from the defendant’s acts, words, or conduct,

Hall v. State, 418 S.W.2d 810, 812 (Tex. Crim. App. 1967) (quoting Kincaid v. State, 150 Tex.

Crim. 45, 198 S.W.2d 899, 900 (Tex. Crim. App. 1946)), see also Guevara v. State, 152 S.W.3d
45, 50 (Tex. Crim. App. 2004) (intent may be inferred from circumstantial evidence such as acts,

words, and conduct of accused), and from any facts in evidence it believes prove the existence of

that intent, such as the use of a deadly weapon. Brown v. State, 122 S.W.3d 794, 800 (Tex.

Crim. App. 2003). If a deadly weapon, such as a firearm, is used in a deadly manner, the

inference is almost conclusive that the defendant intended to kill. Adanandus v. State, 866
S.W.2d 210, 215 (Tex. Crim. App. 1993); see also Womble v. State, 618 S.W.2d 59, 64 (Tex.

Crim. App. [Panel Op.] 1981) (“In fact, where a deadly weapon is fired at close range and death

results the law presumes an intent to kill.”); Garcia v. State, No. 13–03–00722–CR, 2006 WL
1965813, at *3 (Tex. App.––Corpus Christi Jul. 13, 2006, pet. ref’d) (mem. op., not designated

for publication) (“The jury could reasonably infer that by shooting Miguel five times, appellant

specifically intended to kill him.”).

       The record in this case shows that appellant used a firearm to shoot both Yared and

Salome. Each victim was shot three times. The gunshot wound to Salome’s face indicated that

the shot was fired anywhere from a few inches to two or three feet away, according to the

medical examiner. During the interview with Detective Yeric, appellant indicated that he was

standing several feet from Yared when he shot him. No weapons were found at the crime scene.

After the shooting appellant fled the state, briefly stopping at a Wal-Mart store in Goodland,

Kansas, before continuing to Aurora, Colorado, where he was ultimately arrested. Evidence of

flight or attempts to cover up guilt are relevant to show a defendant’s consciousness of guilt.

Bigby v. State, 892 S.W.2d 864, 884 (Tex. Crim. App. 1994); Cantrell v. State, 731 S.W.2d 84,

92 (Tex. Crim. App. 1987). Additionally, although appellant told Detective Yeric he did not

                                              –10–
intend to kill anyone, the jury was the ultimate judge of the weight and credibility of the

evidence, and it was free to either accept or reject this statement. See Sorto v. State, 173 S.W.3d
469, 475 (Tex. Crim. App. 2005). The jury could have reasonably concluded that by shooting

both victims three times at fairly close range, appellant specifically intended to kill them.

Viewing the evidence in the light most favorable to the verdict, we conclude that a rational trier

of fact could have found beyond a reasonable doubt that appellant committed the offense of

capital murder as charged in the indictment. The evidence is therefore sufficient to support the

verdict. We overrule appellant’s issue.

       We affirm the judgment of conviction.



                                                            / Lana Myers/
                                                            LANA MYERS
                                                            JUSTICE


Do Not Publish
TEX. R. APP. P. 47
140023F.U05




                                               –11–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ABEY BELETTE GIRMA, Appellant                          On Appeal from the 283rd Judicial District
                                                       Court, Dallas County, Texas
No. 05-14-00023-CR         V.                          Trial Court Cause No. F12-59177-T.
                                                       Opinion delivered by Justice Myers. Justices
THE STATE OF TEXAS, Appellee                           Bridges and Lang-Miers participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.

Judgment entered this 3rd day of April, 2015.




                                                –12–